Citation Nr: 1818136	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected lumbosacral strain.

2. Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the right knee.

3. Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the left knee.

4. Entitlement to an initial rating in excess of 10 percent for service-connected hemorrhoids.

5. Entitlement to service connection for left heel tendonitis with pain in the left shin.

6. Entitlement to an effective date earlier than February 19, 2014 for total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Jan Dils, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 2003 to May 2004, September 2005 to December 2006, and from July 2007 to October 2008 with additional months and 12 days of prior unverified active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of that proceeding is of record.

The appeal was most recently remanded for further development in July 2017.  The claim has been returned to the Board for adjudication.




FINDINGS OF FACT

1. The Veteran, without good cause, refused to report to a VA examination scheduled in August 2017 for his claims of entitlement to increased ratings for his lumbosacral strain, patellofemoral pain syndrome of the bilateral knees, and hemorrhoids.  

2. For the period prior to February 19, 2014, the most competent and probative evidence does not support a finding that the Veteran was unable to secure and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The claim for an increased rating for lumbosacral strain is denied as a matter of law.  38 C.F.R. § 3.655(b) (2017).

2. The claim for an increased rating for patellofemoral pain syndrome of the right knee is denied as a matter of law.  38 C.F.R. § 3.655(b) (2017).

3. The claim for an increased rating for patellofemoral pain syndrome of the left knee is denied as a matter of law.  38 C.F.R. § 3.655(b) (2017).

4. The claim for an increased rating for hemorrhoids is denied as a matter of law.  38 C.F.R. § 3.655(b) (2017).

5. For the period prior to February 19, 2014, the criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.7, 4.16 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran asserts entitlement to higher ratings for his service-connected lumbosacral strain, patellofemoral pain syndrome of the bilateral knees, and hemorrhoids.

Veterans seeking compensation are required to report for scheduled examinations.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2017).  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increased rating, the claim shall be denied.  38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  38 C.F.R. § 3.655(a) (2017).

As noted above, these claims were previously before the Board in July 2017.  At that time, the Board determined that the Veteran's claims for increased ratings for his service-connected lumbosacral strain, patellofemoral pain syndrome of the bilateral knees, and hemorrhoids required contemporaneous reexamination to assess the current nature and severity of these disabilities in order to fully and fairly evaluate the conditions on appeal.  

Here, pursuant to the Board's remand instructions, the AOJ attempted to schedule the Veteran for contemporaneous VA examination in connection with his increased rating claims in August 2017.  The Veteran was notified of the scheduled VA examinations and, in response, refused to appear, indicating that he did not want to "do it."  See, e.g., August 17, 2017 VA C&P Exam Inquiry (reflecting that the "Veteran refused exam" because he "does not want to do it").

VA notified the Veteran that his failure to appear could adversely impact his claims.  See, e.g., March 2017 Supplemental Statement of the Case (SSOC) (notifying the Veteran of the consequences of his failure to report for VA examination scheduled in connection with his claims).  To date, the Veteran has not requested rescheduling of the examinations or provided any additional reason for his refusal of the examination request.

Because the evidence reflects that the Veteran refused to report for VA examinations scheduled in connection with his increased ratings claims, because the Board found in its July 2017 decision that such examinations were necessary to determine his entitlement to increased ratings, and because the Veteran has not provided the requisite good cause for his refusal to participate in the VA examinations, his claims for increased ratings for his service-connected lumbosacral strain, patellofemoral pain syndrome of the bilateral knees, and hemorrhoids must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  See also 38 C.F.R. § 3.655(b) (directing that, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increased rating, "the claim shall be denied" (emphasis added)).

Service Connection for a Left Heel Disability 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

Further, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the facts of this case, the Veteran contends that he has a left heel disability that manifested during service.  Specifically, he testified that he felt something separate in his left heel during active duty.  He also states that during service, he had difficulty standing; so much so that he went from full-time gunner to a full-time driver while in Iraq.

Service treatment records are silent for any complaints, treatments, or diagnoses of a left heel disability.  An April 2004 examination reflects that the Veteran's feet were clinically normal; in the corresponding Report of Medical History, the Veteran did not report issues with his heels.

Post-service treatment records are also silent for any complaints, treatments, or diagnoses of a left heel disability.

The Veteran was afforded a VA examination in February 2009.  At that time, he was diagnosed with left heel tendinitis with pain referred to the left shin.  However, the examiner did not provide a nexus opinion.

Because of the lack of evidence concerning the nature and etiology of the Veteran's asserted left heel disability, the Board determined that another VA examination was necessary.  The AOJ attempted to schedule the Veteran for this required examination in August 2017; however, the Veteran refused to attend the examination.  See, e.g., August 17, 2017 VA C&P Exam Inquiry (reflecting that the "Veteran refused exam" because he "does not want to do it").

To date, the Veteran has not provided any justification for his refusal of the examination request. Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  See 38 C.F.R. § 3.655 (requiring a showing of good cause for failure to appear before a VA examination is rescheduled); VAOPGCPREC 4-91 (Feb. 13, 1991) (reflecting that, absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655).  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991) (further holding that "[i]f a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence"); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992); Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (reflecting that any failure to appear for or cooperate during a VA examination "subjects [the Veteran] to the risk of an adverse adjudication based on an incomplete and underdeveloped record"). 

Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a), (b).  

As discussed above, there is no competent, credible and probative evidence of record establishing that the Veteran's asserted left heel disability is related to his period of service.  In so finding, the Board has considered the Veteran's statements.  However, as a lay person, he is not competent to offer an opinion as to the etiology of his left heel tendonitis, as such a determination requires a level of medical expertise which the Veteran, as a layperson, does not possess.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  See also 38 C.F.R. § 3.159(a)(1)-(2) (2017).

Accordingly, in the absence of competent probative evidence relating the Veteran's left heel disability to his active service, and in light of the Veteran's refusal to participate in a VA examination scheduled for the purpose of making such an etiological determination, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

The Veteran seeks an effective date earlier than February 19, 2014 for the grant of TDIU.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.   

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Prior to February 19, 2014, the Veteran's service-connected disabilities consisted of PTSD, rated 30 percent disabling, lumbosacral strain, rated 10 percent disabling, patellofemoral pain syndrome of the left and right knees, each rated 10 percent disabling, bilateral tinnitus, rated 10 percent disabling, hemorrhoids, rated 10 percent disabling, and tinea pedis of the bilateral feet, rated noncompensable.  His combined disability rating for these disabilities was 60 percent; therefore, at no time during the period in question has the Veteran had a single disability rated at 60 percent or more nor has he had two more disabilities where at least one disability was rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Thus, the Board may only consider whether TDIU may be referred on an extraschedular basis.  38 C.F.R. § 4.16(b).

The Veteran's work history indicates that he was self-employed.  He worked as a land surveyor and also owned and operated a supplies store.  See VA Examinations dated February 2009 and March 2009.  He completed high school and obtained a professional land surveyor license in 2001.

In a July 2010 Statement in Support of Claim, the Veteran stated that his PTSD impacted his ability to run his business.  He stated that he lacked motivation to complete various tasks at work, which cost him a lot of jobs and money.

An October 2010 TDIU claim for indicates that the Veteran attributed his inability to work to his service-connected PTSD.  He stated that he last worked in April 2010 as a land surveyor.

At the April 2011 orthopedic VA examination, the Veteran reported that he worked full time as a land surveyor.  He also indicated that he did not lose any time from work within the previous 12 months.

At the April 2011 PTSD examination, the Veteran stated that his work performance was negatively affected by his PTSD symptoms, specifically his discomfort around others and increased absenteeism.  However, he reported that treatment helped alleviate his symptoms and his occupational impairment was less severe.  He remained employed as a land surveyor and the examiner found that the Veteran was "clearly employable from a mental health perspective."

At the July 2012 PTSD VA examination, the Veteran remained self-employed as a land surveyor.  He stated that he had difficulty focusing on tasks at work.  He also endorsed irritation with some of his clients.

Based on the record above, the evidence reflects that the Veteran's service-connected disabilities did not preclude substantially gainful employment for the period prior to February 19, 2014.  Rather, the Veteran was self-employed throughout the relevant period as a land surveyor.  

The Board recognizes that the Veteran's PTSD did impact his effectiveness at work.  He often reported difficulty completing tasks and irritability with some of his clientele.  However, he remained gainfully employed.  Further, he testified that he employed other people to do the field work for him, while he worked primarily in the office.  See Board Hearing Transcript, pp. 18-22.  The impairment that the Veteran described is adequately contemplated under his assigned disability rating for PTSD; rather, it would have to be shown that he was unable to maintain gainful employment, which is not the case here.  Van Hoose, 4 Vet. App. at 363

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone produced unemployability for the period prior to February 19, 2014.  Although they produce some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service-connected disabilities.  

In sum, the evidence reflects that the Veteran remained gainfully employed for the period prior to February 19, 2014.  As such, entitlement to TDIU is denied.

ORDER

Entitlement to an increased rating for lumbosacral strain is denied.

Entitlement to an increased rating for patellofemoral pain syndrome of the right knee is denied.

Entitlement to an increased rating for patellofemoral pain syndrome of the left knee is denied.

Entitlement to an increased rating for hemorrhoids is denied.

Entitlement to TDIU for the period prior to February 19, 2014 is denied.






____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


